On June 20, 2001, pursuant to Gov.Bar R. V(5), the Board of Commissioners on Grievances and Discipline filed a certified copy of the judgment entry of the felony conviction of respondent, Leonard Young. On July 18, 2001, in Supreme Court case No. 01-370, Cleveland Bar Assn. v. Young, Pursuant to Gov.Bar R. V(6)(B)(1), respondent was permanently disbarred from the practice of law in Ohio. See (2001), 92 Ohio St.3d 417, 750 N.E.2d 1117. Therefore,
IT IS ORDERED by the court that Supreme Court case No. 01-1139, In re Young, be, and hereby is, dismissed.